Citation Nr: 0814548	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling prior to August 10, 2005, and a rating in excess of 
20 percent disabling as of August 10, 2005, for degenerative 
changes of the low back. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1973 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO decision, which 
granted a claim for service connection for degenerative 
changes of the low back and assigned an evaluation of 10 
percent disabling, effective August 30, 2002.  In a June 2006 
rating decision, the RO increased the veteran's evaluation 
from 10 to 20 percent disabling, effective August 10, 2005.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  Prior to August 10, 2005, the veteran's degenerative 
changes of the low back was manifested by forward flexion of 
85 degrees, extension of 25 degrees, left lateral flexion of 
28 degrees, right lateral flexion of 28 degrees, left lateral 
rotation of 30 degrees, right lateral rotation of 30 degrees, 
and some muscle spasm.  

2.  As of August 10, 2005, the veteran's degenerative changes 
of the low back is manifested by forward flexion of 32 
degrees, extension of 10 degrees, left lateral flexion of 15 
degrees, right lateral flexion of 10 degrees, left lateral 
rotation of 20 degrees, right lateral rotation of 22 degrees, 
and complaints of a chronic low back ache.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent disabling prior to August 10, 2005, for 
degenerative changes of the low back have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5293, 5295 5242, 5243 (2002, 2003, 
2007).

2.  The criteria for entitlement to a rating of 40 percent 
disabling, but no more, as of August 10, 2005 for 
degenerative changes of the low back, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5293, 5295, 5242, 5243 (2002, 2003, 
2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

VCAA letters dated in July 2003 and October 2005 fully 
satisfied the duty to notify provisions elements 1, 2, 3, and 
4.   38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini II. 

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted and a disability rating and effective date were 
assigned in a September 2004 decision of the RO.  VA's duty 
to notify under 38 U.S.C.A. § 5103(a) is discharged.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In addition, 
the Board notes that the veteran was given appropriate notice 
according to Dingess in a March 2006 letter.  Moreover, the 
specific notice requirement for increased rating claims 
enumerated in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
do not apply to a claim for an increased initial rating.  
	
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, VA, and private 
medical records are in the file.  The Board acknowledges that 
the veteran indicated on his September 2006 Statement of 
Accredited Representative in Appealed Case that he wanted his 
personnel records to be associated with the claims folder.  
However, as the veteran is claiming entitlement to an 
increased rating, and not entitlement to service connection, 
the Board finds that all relevant records have been 
associated with the claims file.    

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with a VA examination for his 
degenerative changes of the low back in April 2006.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The Board acknowledges 
the veteran's contentions that this examination is 
inadequate.  See Informal Hearing Presentation, February 
2008.  However, the Board finds this VA examination report to 
be thorough and consistent with contemporaneous VA treatment 
records.  All necessary testing was conducted and the results 
have been included in the examination report.  The 
examination in this case is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  In this 
case, however, the veteran timely appealed the rating 
initially assigned for his service-connected degenerative 
changes of the low back area within one year of the notice of 
the establishment of service connection for it.  Therefore, 
VA must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran was granted service connection for degenerative 
changes of the low back and assigned an evaluation of 10 
percent, effective August 30, 2002.  A June 2006 rating 
decision increased the veteran's evaluation from 10 percent 
to 20 percent, effective August 10, 2005.  

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a.  The first amendment, which 
pertained to the evaluation of intervertebral disc syndrome 
under Diagnostic Code 5293, became effective on September 23, 
2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most 
recent revisions, codified in Diagnostic Codes 5235 through 
5243, became effective on September 26, 2003.  61 Fed. Reg. 
51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003);  See also 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2007).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, both the old and the new 
regulations will be considered for the period after the 
change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) 
(West 2002).

The diagnostic codes pertaining to arthritis have remained 
the same.  Under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by x-ray findings, is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  Degenerative 
arthritis, when established by x-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Under the old regulation, Diagnostic Code 5292 provides for 
the assignment of a 10 percent evaluation for slight 
limitation of motion of the lumbar spine and a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 
maximum 40 percent evaluation is assigned for severe 
limitation of motion.  Id.  The Board notes that words such 
as "severe," "moderate," and "mild" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
VA must evaluate all evidence, to the end that decisions will 
be equitable and just.  38 C.F.R. § 4.6.  Although the use of 
similar terminology by medical professionals should be 
considered, is not dispositive of an issue.  Instead, all 
evidence must be evaluated in arriving at a decision 
regarding a request for an increased disability rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 .

Under the old regulation, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome and assigns a 10 percent 
evaluation for mild symptoms; a 20 percent evaluation for 
moderate symptoms with recurring attacks; a 40 percent 
evaluation for severe, recurring attacks with intermittent 
relief; and a 60 percent evaluation for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the old regulation, Diagnostic Code 5295 pertains to 
lumbosacral strain and assigns a 10 percent rating for 
characteristic pain on motion.  A 20 percent rating is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
Diagnostic Code 5295 provides a maximum disability rating of 
40 percent for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo- arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Cod 5295 (2002). 

Effective September 23, 2002, the revised criteria evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months a 60 percent rating is assigned. With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assigned. With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
assigned. With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Note (2) provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. Note (3) provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
as of September 23, 2002).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Diagnostic Code 5243, effective September 26, 2003, 
a 10 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the past 12 
months; a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

As mentioned above, the Board is required to consider the 
veteran's claim in light of both the former and revised 
schedular rating criteria, as applicable.

August 30, 2002, to August 9, 2005

At his September 2004 VA examination, the veteran's range of 
motion of the lumbosacral spine was tested and recorded as 
follows: 85 degrees forward flexion, 25 degrees extension, 28 
degrees left lateral flexion, 28 degrees right lateral 
flexion, 30 degrees left lateral rotation, and 30 degrees 
right lateral rotation.  See VA examination report, September 
2004.  It was also noted that the veteran had no additional 
limitation of motion by pain, fatigue, weakness, or lack of 
endurance.  The examiner reported some muscle spasms but no 
objective evidence of painful motion.  

The results from the September 2004 VA examination report did 
not indicate that the veteran had moderate limitation of 
motion (required for a 20 percent rating under Diagnostic 
Code 5292), nor did these results reflect that the veteran 
had loss of lateral spine motion or muscle spasm on extreme 
forward bending (required for a 20 percent rating under 
Diagnostic Code 5295).  Given the aforementioned findings, 
the veteran's disability cannot be assigned an evaluation in 
excess of 10 percent disabling under the old criteria.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 
(2002, 2003).  Further, the evidence of record does not 
demonstrate that the veteran had moderate symptoms of 
intervertebral disc syndrome with recurring attacks, and 
there is no evidence of incapacitating episodes for a 
duration of at least 2 weeks but less than 4 weeks over a 12 
month period (as required for a 20 percent rating under 
Diagnostic Code 5293).  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective as of September 23, 2002).  In addition, the 
Board notes that the evidence of record does not indicate 
that the veteran suffers from any significant neurological 
disabilities (i.e. incomplete or complete nerve paralysis) 
for this time period.  As such, a higher rating can not be 
achieved by combining the orthopedic and neurological codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (effective 
as of September 23, 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (effective as of September 23, 2002).

Under the newly amended criteria, the veteran does not meet a 
20 percent rating as the findings do not establish forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; rather, the findings from a 
September 2004 VA examination establish 85 degrees of forward 
flexion.  He does not have a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Rather, his combined range 
of motion is far greater than 120 degrees.  While earlier 
treatment records reflect pain and spasm, there is no 
evidence that such results in abnormal gait or abnormal 
spinal contour.  See VAMC treatment records, September 2000 
and October 2003; 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

In sum, application of the old and new criteria fails to 
establish that the veteran is entitled to an initial rating 
in excess of 10 percent during the period from August 30, 
2002, to August 9, 2005.

August 10, 2005, onward

During the pendency of the appeal, the RO assigned the 
veteran a 20 percent rating as of August 10, 2005.  Now, the 
Board will consider whether the veteran is entitled to a 
rating in excess of 20 percent as of August 10, 2005, onward. 

In a VAMC treatment record from August 10, 2005, the examiner 
indicated that the veteran had decreased lumbar range of 
motion.  Despite the fact that no specific measurements were 
reported at this time, it is clear that the veteran had 
increased symptomatology given the examiner's commentary.  
The Board will resolve all doubt in favor of the veteran 
regarding the severity of his low back disability, and assign 
a 40 percent rating, effective August 10, 2005.  (A 40 
percent rating is warranted under either the old or new 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).   

Further, the findings at an April 2006 VA examination 
continue to show that the veteran clearly meets the criteria 
for a 40 percent rating.  Specifically, at this examination, 
the veteran complained of a chronic low back ache.  His 
ranges of motion were recorded as follows: 32 degrees forward 
flexion, 10 degrees extension, 15 degrees left lateral 
flexion, 10 degrees right lateral flexion, 20 degrees left 
lateral rotation, and 22 degrees right lateral rotation.  See 
VA examination report, April 2006.  According to Note (4) of 
the General Rating Formula for Diseases and Injuries of the 
Spine, each range of motion measurement should be rounded to 
the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, Note (4) (2007).  Therefore, for rating 
purposes, the veteran's forward flexion range of motion is 
actually recorded as 30 degrees, warranting an increased 
evaluation of 40 percent.

Now, the Board will consider whether the veteran is entitled 
to a rating higher than 40 percent under the old and new 
criteria.  In regards to the old criteria, the Board notes 
that the evidence of record does not demonstrate that the 
veteran currently has pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  The Board notes that the 
April 2006 VA examination report indicated that the veteran 
occasionally has flare-ups with back spasms.  However, these 
spasms were not noted as being pronounced or persistent with 
little intermittent relief.  Therefore, a 60 percent rating 
would not be applicable under Diagnostic Code 5293.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The evidence of 
record does not demonstrate that the veteran currently has 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective as of September 23, 2002).  
In addition, the evidence of record does not indicate that 
the veteran suffers from any nerve paralysis for this time 
period.  As such, a higher rating cannot be assigned by 
combining the ratings for orthopedic and neurologic 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2) (effective as of September 23, 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (effective as of September 23, 2002).  
Likewise, a higher evaluation should clearly not be assigned 
under the amended (current) criteria given the lack of 
findings establishing unfavorable ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2007).  

The Board acknowledges the veteran's contention that his 
degenerative changes of the low back is deserving of an 
initial higher rating than was assigned in the original RO 
decision.  See notice of disagreement, January 2005.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, or undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Indeed, the Board has assigned an increased 
rating to 40 percent given his increased symptomatology as of 
August 10, 2005.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




ORDER

Entitlement to an initial rating in excess of 10 percent 
disabling prior to August 10, 2005, is denied. 

Entitlement to a disability rating of 40 percent for 
degenerative changes of the low back area, effective August 
10, 2005, is granted, subject to the laws and regulations 
controlling the award of monetary benefits



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


